DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Objections
1.	Claims 2 and 11 are objected to because of the following informalities:  In claim 2 line 3 and in claim 11 line 1, there is a typographical error and that the word “as” is meant to be “has”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim(s) 1-2, 4-5, 7-8, 10-11, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petner, US 6,085,378 in view of Libman, US 2002/0029433.
	Regarding claims 1, 8, and 10, Petner discloses the claimed invention including an elongate member having a first end and a second end along a vertical axis (4, Figures 1-3), a connection assembly configured to be mounted on the second end of the elongate member and secure a plurality of mop fibers to the elongate member (assembly includes where strands 8 of mop head 6 connects to the second end of the elongate member, Figures 1-3), a sheath structure positioned along at least a portion of the elongate member (10 and 11, Figures 1-3; Column 3 Lines 36-38), further comprising an upper end (upper end of 10, Figures 1-6), a lower end opposite the upper end (11, Figures 1-6), an outer wall that extends from the upper end to the lower end (outer wall of 10 and 11, Figures 1-6), and a first attachment structure (18), rigidly coupled to and integral with the outer wall of the sheath structure (via 22 and 23), the first attachment structure configured to removably couple a scrubbing brush to the sheath structure (26, column 3 lines 20-27, Velcro® fastener), wherein the scrubbing brush comprises a second attachment structure (other portion of the Velcro® fastener, column 3 lines 20-27). Regarding claim 4, the scrubbing brush comprises a base structure to which bristles are coupled (base of 26 having bristles, not shown; Figures 4-5 and column 3 lines 23-25). Regarding claims 5 and 15, an upper portion of the sheath comprises a plurality of graspable extrusions (extrusions between reference numbers 10 and 13 shown in Figure 1). Regarding claim 7, the cleaning implement further comprises a hand grip coupled to the elongate member (30), and configured to hold the sheath structure above the plurality of mop fibers when the mop fibers are being used (Column 4 Lines 1-16). Regarding claim 17, Petner discloses the claimed invention including an elongate member having a first end and a second end along a vertical axis (4, Figures 1-3), a connection assembly configured to be mounted on the second end of the elongate member (assembly includes where strands 8 of mop head 6 connects to the second end of the elongate member, Figures 1-3), a sheath structure slidably positioned along at least a portion of the elongate member (10 and 11, Figures 1-3; Column 3 Lines 36-38), further comprising a first attachment structure (18, 24) integrally formed with an outer sidewall of the sheath structure (Figures 1-6, via 22 and 23; column 3 lines 18-22), the first attachment structure configured to removably couple a scrubbing brush to the sheath structure (26, column 3 lines 20-27, Velcro® fastener), wherein the scrubbing brush comprises a second attachment structure (other portion of the Velcro® fastener, column 3 lines 20-27). 
	Petner does not disclose that the first attachment structure comprises a slide rail, the slide rail having a linear portion, that the scrubbing brush comprises a linear sleeve configured to receive the linear portion of the slide rail, and a catch structure to engage and removably couple to a depression formed in the side rail. Also Petner does not disclose that the slide rail comprising a linear portion that has a substantially T-shaped cross section and the linear sleeve has a substantially U-shaped cross-section to receive the slide rail.
	Libman teaches a mop with a sheath structure (24, Figures 1-2) positioned along an elongate member (22), the sheath structure comprises an upper end and a lower end opposite the upper end (ends of 24, see Figure 1), an outer wall that extends from the upper end to the lower end (wall of 24, Figures 1-2), a first attachment structure rigidly coupled to the sheath structure (95, see Figures 2, 11, and 21) configured to removably couple a scrubbing brush to the outer wall (92, see Figures 2, 11, and 21-22), the first attachment structure comprises a linear sleeve configured to receive a linear portion of a slide rail (sleeve 95, Figures 11 and 21), wherein the scrubbing brush comprises a second attachment structure that comprises the slide rail (rail 93, Figures 11 and 22), and the linear sleeve of the first attachment structure (95) comprises a catch structure (99, Figure 21) configured to engage and removably couple to a depression formed in the slide rail (97, Figure 22) to hold the brush in position (paragraph 0050). Regarding claims 2, 10-11, the linear portion of the slide rail has a substantially T-shaped cross-section (93, Figures 11 and 22) and the linear sleeve has a substantially U-shaped cross section (95, Figures 11 and 21). Regarding claim 18, the slide rail includes a linear portion and a ramp portion (in Figure 22, the linear portion is the horizontal portion of 93 and the ramp portion is the portion angled upwardly from a lower horizontal portion of 93). Regarding claim 19, the linear sleeve is configured to receive a linear portion of a slide rail (sleeve 95, Figures 11 and 21). 
	It is noted that in Libman, the slide rail of the second attachment structure is part of the scrubbing brush and the linear sleeve is part of the first attachment structure coupled to the sheath and this configuration of attachment structures is exactly reversed to the configuration required in the claims.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first and second attachment structures of the brush and sheath of Petner for attachment structures that include a slide rail substantially shaped in a substantially T-shaped cross section and a linear sleeve that has a substantially U-shaped cross section with a catch structure, as taught by Libman so that the scrubbing brush can be held and maintained in position when it is attached to an outer wall of a sheath structure and further it would have been obvious for one of ordinary skill in the art to reverse the configuration of the slide rail and linear sleeve taught by Libman so that the first attachment structure comprises the slide rail and that the second attachment structure comprises the linear sleeve as it is an obvious modification of reversal of parts and would be expected to perform and function in the same manner in their reversed configurations and is additionally a design choice (see also MPEP 2144.04 VI).
3.	Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable Petner, US 6,085,378 and Libman, US 2002/0029433 in view of Berti et al., US 8,402,589.
	Petner and Libman disclose all elements previously discussed above, however do not disclose that the sheath structure comprises a plurality of drainage exits spaced apart along the vertical axis of the cleaning implement. In Petner, the sheath structure serves to wring moisture from mop fibers (Abstract).
	Berti et al. teach a similar mop including an elongate member having a first end and a second end along a vertical axis (12, Figure 1), a connection assembly configured to be mounted on the second end of the elongate member and secure a plurality of mop fibers to the elongate member (50, column 4 lines 10-15), with a sheath structure that is also a wringing structure that is slidably positioned along at least a portion of an elongate member (1602, Figures 16A-16D; column 12 lines 16-20), the sheath structure further includes a plurality of drainage exits spaced apart along the vertical axis of the cleaning implement (1631, Figures 16A-16B) so that water can be easily drained out of the sheath structure and helps to prevent re-absorption (column 1 lines 47-55, column 12 lines 16-28).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath structure of Petner and Libman to comprise a plurality of drainage exits spaced apart along the vertical axis of the cleaning implement, as taught by Berti et al., so that water can easily drain from the mop fibers.
4.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable Petner, US 6,085,378 and Libman, US 2002/0029433 in view of Gold et al., US 2011/0094047.
	Petner and Libman disclose all elements previously discussed above however do not specify any details of the scrubbing brush. Petner does not disclose a scrubbing brush with a base structure to which a plurality of bristles are coupled, wherein the base structure has a substantially elliptical perimeter geometry.
	Gold et al. teach a cleaning tool having a head (32; a mop, paragraph 0029) and an additional scrubbing brush (56) that comprises a base structure (80) to which bristles are coupled (60; paragraph 0026), the base structure has a substantially elliptical perimeter geometry (see Figures 1-3).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base structure of Petner and Libman for one that has an elliptical base perimeter structure to which bristles are coupled, as taught by Gold et al., in order to provide a scrubber with a desirable shape and aesthetic and is successful in scrubbing a surface.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-7 and 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,419,472. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of claims 1, 10, and 17-20 are anticipated by independent claim 1 of ‘472 with exception in that ‘472 there is additional structure included requiring that instead of a sheath structure that there is a wringer with convex regions. Claims 2 and 11 correspond to claim 2 of ‘472, claims 3, 13, and 20 correspond to claim 3 of ‘472, claims 4 and 14 correspond to claim 4 of ‘472, claims 5 and 15 correspond to claim 5 of ‘472, claims 6 and 16 correspond to claim 6 of ‘472, claim 7 corresponds to claim 7 of ‘472. The claimed subject matter of claims 9 and 12 is also anticipated by claim 1 of ‘472 with exception in that ‘472 there is additional structure included requiring that instead of a sheath structure that there is a wringer with convex regions. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention for the sheath structure of ‘472 to be referred to also as a sheath structure in that it covers the plurality of mop fibers.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg